           Case 5:14-cr-00318-C Document 69 Filed 06/26/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE

                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
              vs.                               )      No. CR-14-318-C
                                                )
DOUGLAS G. WILLIAMS,                            )
                                                )
                              Defendant.        )

                                           ORDER

       Defendant has submitted a letter requesting commutation of the third and final year

of his supervised release. The only reason given is his desire to continue his crusade to

benefit the public by exposing the flaws of polygraph testing.

       First, Defendant is cautioned that any relief requested should be in the form of a

motion, filed with the Court Clerk and served on opposing parties.         Corresponding

directly with a judicial officer is improper.

       Secondly, the interpretation Defendant has placed on this Court’s grant of

permission for him to testify in a criminal case in New Mexico is entirely unjustified,

unsupported, and incorrect.

       Finally, the activity he suggests he should be permitted to undertake appears to be

the very conduct for which he was convicted. This is certainly not good cause to end his

supervision early.
   Case 5:14-cr-00318-C Document 69 Filed 06/26/19 Page 2 of 2




Accordingly, Defendant’s request for early termination of supervision is DENIED.

IT IS SO ORDERED this 26th day of June, 2019.




                                    2
